Citation Nr: 0325884	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-08 760A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty for training from March to 
May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the appellant's claim of 
entitlement to service connection for PTSD.  The appellant 
perfected a timely appeal of this determination to the Board.  

During the course of this appeal, the appellant relocated and 
his claim folder was transferred to the Philadelphia, 
Pennsylvania, RO.

As a preliminary matter, the Board notes that, in an 
unappealed December 1998 rating decision, the RO denied 
service connection for "nerves."  In Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that a claim 
based on a diagnosis of a new mental disorder, e.g., PTSD, 
states a new claim for the purposes of jurisdiction.  Id. at 
402.  As such, the September 2001 rating decision represents 
the adjudication of a different claim and thus the Board 
agrees with the RO that the claim must be considered on a de 
novo basis.  

In the December 1998 rating decision, the RO also denied 
service connection for broken teeth; loss of weight; lung and 
skin conditions; residuals of a left wrist injury; ingrown 
toenails; and a bilateral foot disability.  Later that same 
month, the RO notified the appellant of the determination and 
his appellate rights.  In an October 2001 statement, which 
was filed at the RO that same month, the appellant again 
asserted entitlement to service connection for these 
conditions, as well as for "nerves."  Since that time, the 
RO has not considered these claims, and thus the Board refers 
these matters to the RO to consider whether new and material 
has been received to reopen claims for these benefits.



REMAND

In his August 2000 statement and in his July 2002 testimony, 
the appellant identified several stressors related to 
reported personal assaults and harassment that occurred 
during service; the appellant maintains that he suffers from 
PTSD as a consequence of these in-service personal incidents, 
some of which were of a sexual nature.  

As a preliminary matter, the Board notes that shortly 
subsequent to the appellant's assertion of his PTSD claim in 
August 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted in November 2000.  This liberalizing law is 
applicable to the appellant's claim because it is pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 66 
Fed. Reg. 45620 (to be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, in essence, neither the appellant nor his 
representative was issued any sort of notification of the 
VCAA and the effect it had on his claims in appellate status.  
In this regard, the Board observes that in the September 2001 
rating decision and the June 2002 statement of the case 
(SOC), the RO stated, "[I]n providing the appellant with a 
copy of this decision, the Regional Office has met the notice 
requirements of the Veterans Claims Assistance Act."  
Although the RO cited 38 C.F.R. § 3.159 in the June 2002 SOC, 
to date it has not issued either the appellant or his 
representative any sort of notification of the VCAA and the 
effect it had on his claim in appellate status.  The Board 
points out that the claims folder was received at the Board 
in January 2003, well over two years after the VCAA was 
enacted.  The Board finds that the RO should inform the 
appellant and his representative of the VCAA and its 
notification provisions.  Accordingly, this case must be 
remanded.

Further, with respect to personal assaults, 38 C.F.R. 
§ 3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence. VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

When regulations are changed during the course of the 
appellant's appeal, the criteria that are to the advantage of 
the appellant should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, as the appellant's representative pointed out in 
April 2003 written argument, in Patton v. West, 12 Vet. App. 
272, 278 (1999), the United States Court of Appeals for 
Veterans Claims (the Court) recognized that VA has 
established special evidentiary procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION MANUAL 
M21-1.  Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to):  visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary 
relationship."  Further, subparagraph (9) provides that 
"[r]ating boards may rely on the preponderance of evidence 
to support their conclusions even if the record does not 
contain direct contemporary evidence. In personal assault 
claims, secondary evidence which documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician."

Here, because the RO has not complied with the Manual and 
regulatory dictates, this matter must be remanded for further 
development.

Also, during the July 2002 RO hearing the appellant reported 
that he had received treatment at the Altoona, Pennsylvania, 
VA Medical Center for his psychiatric disability and had 
applied for disability benefits from the Social Security 
Administration (SSA).  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
pursuant to the VCAA, VA must obtain not only these records, 
but also the outstanding records from the SSA.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002).  As such, for this 
reason as well, the appellant's claim must be remanded.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.


In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should contact the appellant 
and request that he identify all VA and 
non-VA health care providers that have 
treated him since service for psychiatric 
problems.  This should specifically 
include any records of the appellant's 
treatment at the Altoona, Pennsylvania, 
VA Medical Center.  The aid of the 
appellant in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the appellant, as well as 
copies of the medical records that served 
as the basis for any such decision(s).  
All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted and the appellant must be 
informed in writing.

4.  The RO should prepare a summary of 
all the appellant's alleged in-service 
stressors, and attempt to verify these 
incidents consistent with 38 C.F.R. 
§ 3.304(f)(3) (2003) and the pertinent 
Manual provisions.

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the appellant should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present, to include PTSD, if diagnosed.  
All necessary special studies or tests 
should be accomplished.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  If the examiner diagnoses the 
appellant as having PTSD, the examiner 
should indicate whether the disability is 
related to the appellant's reported in-
service personal assaults.  The entire 
claims folder and a copy of this remand 
must be provided to and reviewed by the 
examiner prior to the examination.  The 
report of examination should be 
comprehensive.  The examination report 
should reflect that a review of the 
claims folder was conducted.  The 
examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed, in a legible report.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for PTSD, giving 
consideration to the dictates of 
38 C.F.R. § 3.304 (2003) and the 
pertinent provisions of Veterans Benefits 
Administration Manual, discussed above, 
and all other applicable laws (including 
case law) and regulations.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, which 
clearly sets forth, among other things, 
that laws and regulations considered in 
arriving at the decision; and they should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


